Citation Nr: 1141092	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-08 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to additional compensation for a dependent spouse and a dependent step-child.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active military service from February 1972 to April 1973.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a February 2008 decision of the of the North Little Rock, Arkansas, Regional Office (RO), of the Department of Veterans Affairs (VA).  Following his notice that he was appealing his claim to the Board, the appellant proffered testimony before the undersigned Acting Veterans Law Judge at the RO in December 2009.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

As decided herein, the Veteran was not entitled to additional compensation for a dependent spouse and a dependent step-child for a specified period of time by operation of law.  The Veteran has requested an audit of the overpayment.  This matter is REFERRED to the RO for appropriate action. 


FINDINGS OF FACTS

1.  The appellant married Wife C in July 1979.

2.  Prior to the appellant's marriage to Wife C, he had been granted a 30 percent disability rating for bilateral pes planus.  

3.  Upon receiving notification of the appellant's marriage to Wife C and the existence of two children of the appellant borne by Wife C, additional compensation benefits for dependents were included in the award.  

4.  The appellant obtained a divorce from Wife C in March 1998.  

5.  The appellant continued to receive compensation benefits on behalf of a dependent spouse subsequent to his divorce in March 1998.  

6.  The appellant subsequently married Wife H in July 1998 and again in November 2004.  He also divorced Wife H in July 2002 and again in April 2008.  

7.  During the appellant's marriage to Wife H, Step-Child H lived with the appellant and Wife H.  Step-Child H was also listed as a dependent of the couple for federal income tax purposes.  

8.  The appellant did not notify the VA of his divorce or remarriage until February 2007. 

9.  The RO retroactively terminated payment of additional benefits on behalf of the previous dependent spouse effective April 1, 1998, and did not grant additional benefits on behalf of the new dependent spouse or the step-child.  

10.  For the period from April 1, 1998, to February 26, 2007, the appellant received spousal dependency benefits for Wife C to which he was not entitled because he was not married to her at that time; this resulted in an overpayment to the appellant.  


CONCLUSIONS OF LAW

1.  An overpayment of additional benefits on behalf of a dependent spouse for the period extending from April 1, 1998, to February 26, 2007, was properly created.  38 U.S.C.A. §§ 5107, 5110, 5111, 5112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.400, 3.401, 3.500, 3.501, 3.660 (2011).

2.  Any overpayment of additional benefits on behalf of a dependent spouse for the period extending from February [redacted], 2007, to April [redacted], 2008, was not properly created as the appellant was eligible to receive additional compensation benefits for a dependent spouse and step-child for the period extending from February [redacted], 2007, to April [redacted], 2008.  38 U.S.C.A. §§ 5107, 5110(n) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.400, 3.401, 3.500, 3.501, 3.660 (2011).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran has come before the Board expressing disagreement with having to repay an overpayment of benefits in the amount of $4,400.00 (US dollars). 

By a Decision of the Board in July 1977, service connection was granted for bilateral pes planus.  The claim was returned to the RO which, in turn, assigned a 30 percent disability rating for the disability in accordance with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 5276 (1975).  The appellant was initially paid as a Veteran with no dependents.  In June 1978 and then again in August 1979, the appellant informed the VA that he had a dependent child (Child N) and then a dependent wife (Wife C).  Shortly after submitting the first August 1979 form, the appellant proffered a second form (VA Form 21-686c, Declaration of Marital Status, August 8, 1979), on which he stated that he had three dependents - Wife C, Child L, and Child N.  The marriage certificate for Wife C along with the birth certificates of Child L and Child N were also sent to the RO.  

A review of those documents provides the following information:

Wife C		Married on July [redacted], 1979
Child L		Born on November [redacted], 1974
Child N		Born on February [redacted], 1978

Child L		Reaches Age 18 on November [redacted], 
			1992
Child N		Reaches Age 18 on February [redacted], 
			1996

Shortly after the documents were submitted to the RO, a VA Form 20-822a, Control Document and Award Letter, was prepared and included in the claims folder.  On that document, it was shown that the appellant was being paid compensation benefits as married with two minor dependents.  

It is noted that in May 1980, the appellant submitted a VA 21-686c showing Wife C, Child L, and Child N.  It also indicated that the appellant was asking for benefits for his Brother Child B.  The appellant informed the VA that while Brother Child B was not adopted by the appellant, Brother Child B was living in the appellant's home.  The VA responded with a letter issued in May 1980.  At that time, the VA told the appellant that unless Brother Child B was adopted by the appellant, the VA could not pay the appellant additional benefits for Brother Child B.  The RO further informed the appellant that it could only pay benefits for dependent children who were the appellant's natural children, step-children, or children that have been adopted by the appellant.  

In December 1992, the appellant received notification of the amount of benefits that would be paid to him.  In the letter, the appellant was informed that he received greater benefits for his spouse and children.  The appellant was told also:

You must notify us immediately if there is any change in the number of status of your dependents.  Failure to promptly notify the VA of a dependency change will result in the creation of an overpayment in your account.  

On June 1st, 1993, the appellant's disability compensation was reduced by one because the appellant could no longer claim Child L as a dependent as he had reached the age of 18 and had finished high school.  On February [redacted], 1996, the appellant's disability compensation was reduced again by one because the appellant's other child had reached the age of 18.  As of February 12th, 1996, the appellant only received disability compensation at the married rate.  

In February 1998, the RO received a VA Form 21-686c, on which he stated that he was not married.  However, at the time that the appellant submitted the document, he was in fact still married to Wife C.  That is, he was not granted a divorce from Wife C until March [redacted], 1998.  Eight years later, in February 2007, the appellant submitted a Status of Dependents Questionnaire to the RO.  On that form, the appellant stated that he had married Wife H on November [redacted], 2004, and that Wife H had brought a daughter from a previous relationship into the marriage with the appellant.  On the form it stated that Step-Daughter H's birthday was May [redacted], 1992.  The VA Form 21-8947, Compensation and Pension Award, completed in February 2008, shows that Wife C was removed as the appellant's spouse subject to the RO receiving a copy of the appellant's divorce decree from Wife C on March [redacted], 2007.  

Following submission of the marriage certificate to Wife H and the divorce decree from Wife C, the RO reviewed the appellant's file and made a determination concerning his dependents, or the lack thereof.  This occurred in February 2008.  In essence, the RO stated that it had removed Wife C as the appellant's dependent spouse effective April 1, 1998, the first of the month following his divorce of March [redacted], 1998.  Because the appellant did not submit additional documents with respect to Wife H and Step-Daughter H, the RO stated that it could not add those two individuals as dependents.  The RO further informed the appellant that because of the change in status of his dependents, the appellant had been overpaid.  A subsequent letter from the VA Debt Management Center, sent in March 2008, indicated that the appellant had been overpaid benefits in the amount of $4,400.00 (US dollars).  

After the appellant was notified of the overpayment, he submitted a notice of disagreement.  In his notice of disagreement, the appellant purported that he had not received notification from the VA concerning any problems with his declaration of dependents.  He further informed the VA that he had divorced Wife H on April [redacted], 2008.  

Additional review of the claims folder reveals the following pertinent information:  the appellant was married to Wife H from July [redacted], 1998, to July [redacted], 2002, and then again from November [redacted], 2004, to April [redacted], 2008.  Wife H's daughter from a previous relationship lived with Wife H (and the appellant) during the time in which Wife H was married to the appellant.  Step-Daughter H was under the age of 18 when she lived with the appellant and Wife H.  During the time that Wife H and the appellant lived together and filed federal income taxes, Step-Daughter H was listed as a dependent for tax purposes.  

As an initial matter, the Board notes that the present case involves validation of creation of an overpayment so the duty to notify and assist provisions of the Veterans Claims Assistance Act of 2000 [VCAA] do not apply.  Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also, 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010).  The Veteran does not contend that he provided notice to VA of his change in status prior to February 2007, so this is not in dispute.  The Veteran has provided written statements in support of his claim.  The Board further points out that the appellant has proffered testimony before the undersigned AVLJ during which time the appellant was able to amplify his written statements concerning why he believes an overpayment of $4,400.00 (US dollars) is not warranted by the evidence.  Accordingly, the Board will address the merits of his claim. 

There is no question that the appellant was in possession of the marriage licenses and divorce decrees indicating when he was married to Wife C and Wife H.  These documents show that from July [redacted], 1979, to March [redacted], 1998, the appellant was married to Wife C.  From March [redacted], 1998, to July [redacted], 1998, he was not married to anyone.  Then from July [redacted], 1998, to July [redacted], 2002, he was married to Wife H, and from July [redacted], 2002, to November [redacted], 2004, he was not married to anyone.  Finally, from November [redacted], 2004, to April [redacted], 2008, he was married to Wife H.  In other words, the appellant was eligible to receive compensation dependency benefits for the following periods:

July [redacted], 1979, to March [redacted], 1998
July [redacted], 1998, to July [redacted], 2002
November [redacted], 2004, to April [redacted], 2008.

He was not eligible for the same benefits for the following periods:

March [redacted], 1998, to July [redacted], 1998
July [redacted], 2002, to November [redacted], 2004
April [redacted], 2008, to the present

Moreover, with respect to Step-Child H, the appellant was eligible to receive additional dependency compensation benefits for her while she resided in his home for the period extending from July [redacted], 1998, to July [redacted], 2002, and then from November [redacted], 2004, to April [redacted], 2008.  He was not eligible to receive additional dependency compensation benefits for her from July [redacted], 2002, to November [redacted], 2004, and from April [redacted], 2008, to the present because she did not reside in his home and was not a recognized dependent.

The law provides for the rates of disability compensation, and for payment of additional compensation for dependents of veterans who are at least 30 percent disabled.  38 U.S.C.A. §§ 1114(c), 1115, 1134, and 1135 (West 2002).  During the period relevant to this issue, the appellant had a combined evaluation for compensation of 30 percent.  

Under 38 U.S.C.A. § 5112(b)(2) (West 2002), the effective date of reduction or discontinuance of compensation by reason of divorce of a dependent of a payee shall be the last day of the month in which such divorce occurs.  See also 38 C.F.R. § 3.501(d)(2) (2011).  The effective date of the award of any benefit or increase by reason of marriage shall be the date of that event if proof is received by VA within a year from the date of marriage.  38 U.S.C.A. § 5110(n) (West 2002).  Pursuant to 38 C.F.R. § 3.401(b) (2011), the effective date for the award of additional compensation for a dependent is the latest of:

(1)  the date of claim, which is either the date of his marriage, if evidence of the event is received within one year of the event, or the date notice is received of the dependent's existence, if evidence is received within one year of VA's request; 
(2)  the date the dependency arises; 
(3)  the effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action; or 
(4)  the date of commencement of the service member's award. 

Applying the foregoing regulation to the facts of the present case, the Board finds that overpayment of additional benefits on behalf of a dependent spouse was properly created.  There can be no dispute that the effective date of termination of additional benefits for Wife C was the date of divorce in March 1998.  See 38 C.F.R. § 3.501(d)(2) (2011), which provides that benefits discontinue the last day of the month in which the divorce occurred. 

The only real dispute in this case is when the benefits on behalf of the second dependent spouse, Wife H, and the child, Step-Child H, should commence.  Under the foregoing law and regulation, the date of benefits is not the date of marriage, but rather the date the VA is notified of the marriage.  The only exception to that rule is where notification is received by VA within a year of the marriage.  That exception does not apply in this case.  The RO properly terminated benefits effective March 1998, and did not receive all of the respective paperwork as to whether Wife H was capable of marrying the appellant until after their second divorce on April [redacted], 2008.  Even if it is accepted that notice of the marriage to Wife H was received prior to April [redacted], 2008, the earliest date is February [redacted], 2007.  It was on that date that the RO received VA Form 21-0538, Status of Dependents Questionnaire, indicating that the appellant had married Wife H on November [redacted], 2004.  That form also showed Step-Child H, whose legal custody had been awarded to Wife H, was abiding in the home of Wife H and the appellant.  Thus, the overpayment of additional benefits on behalf of a dependent spouse, prior to February 2007, was properly created.  However, because the appellant informed the RO of his marriage to Wife H on February [redacted], 2007, any overpayment for additional benefits on behalf on a dependent spouse, with additional benefits for Step-Child H, for the period extending from February [redacted], 2007, to April [redacted], 2008, was not properly created.  

Initially, the Board notes that there is no evidence of administrative error by the RO.  With respect to any contentions that might be made by the appellant that he may have reported changes in dependents, a review of the appellant's claims folder indicates that there were no objective indication that such notification was made.  In this case, there is no evidence showing that the appellant notified the RO of his divorce of Wife C and marriage to Wife H prior to February 2007.  

The Veteran divorced Wife C in March 1998 and married Wife H twice.  However, notification of any of the marriages to Wife H was not received until February 2007.  During the period of March 4, 1998, to February 2007, the Veteran received disability compensation that included an additional payment for a dependent spouse.  The record does not disclose that the appellant informed VA of his divorces from Wife C or Wife H, or his marriages to Wife H, any earlier than the February 2007.  Again, the Veteran does not contend that he notified the VA of his change in status prior to February 2007.  

In sum, applicable regulations specify that the Veteran was not entitled to additional compensation benefits on account of having Wife C as a dependent as of March 31, 1998.  He nevertheless received such benefits for Wife C until February 2007.  There is no persuasive evidence showing that he notified VA of, or that VA was otherwise aware of, his divorce from Wife C until at least February 2007.  Nor is there otherwise any indication of administrative error on the part of VA.  Applicable regulations also provide that he was not entitled to additional compensation benefits for Wife H and Step-Child H until at least February 2007.  Based on these facts, and the applicable regulations governing the effective date of the removal of Wife C from the appellant's award, the overpayment for the period extending from April 1, 1998, to February 26, 2007, was properly created.  It is also the determination of the Board that any overpayment for the period extending from February [redacted], 2007, to April [redacted], 2008, at which time the appellant was eligible to receive additional compensation benefits for Wife H and Step-Child H, was not properly created.  


ORDER

1.  The overpayment of compensation benefits due to a change in dependency status, for the period extending from April 1, 1998, to February 26, 2007, was properly created, and as such, the appellant's claim is denied.

2.  The appellant was eligible to receive dependency compensation benefits for Wife H and Step-Child H for the period extending from February [redacted], 2007, to April [redacted], 2008, and as such, any overpayment of benefits to the appellant for this time period was not properly created, and as such, the appellant's claim is granted.  



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


